Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SPONSOR RESULTS FMI Focus Fund (FMIOX) FMIOX focuses on value priced small to mid cap stocks with a catalyst. www. fiduciarymgt.com SPONSOR RESULTS FMI Large Cap Fund FMIHX takes a focused approach to investing in large cap equity. www. fiduciarymgt.com Sponsored Links FMI Focus Fund (FMIOX) www. fmifunds .comFMIOX focuses on value priced small to mid cap stocks with a catalyst. Sponsored Links FMI Large Cap Fund www. fmifunds .comFMIHX takes a focused approach to investing in large cap equity.
